DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Horowitz on 05/18/2022.
The application has been amended as follows: 
Claim 6 is cancelled.
Independent claim 1, as presented in the Response After Final Action dated 05/13/2022, has been amended to incorporate all of the limitations of claim 6. In claim 1, line 13, after “position” insert  --wherein the proximal end of each of the plurality of arms is directly coupled to the conduit; and the distal end of each of the plurality of arms includes an opening receiving the electrocautery wire--

REASONS FOR ALLOWANCE
Claims 1-5, 8-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach “a conduit; a plurality of arms rotatably coupled to the conduit, each of the plurality of arms having a proximal end and a distal end opposite the proximal end, and being movable between a collapsed position and an expanded position, wherein the plurality of arms extends radially outward from the conduit in the expanded position; an electrocautery wire coupled to the plurality of arms, the electrocautery wire positionable directly adjacent an exterior tissue wall and proximal to the plurality of arms when the plurality of arms is in the expanded position; and a tissue latching barb extending from the distal end of each of the plurality of arms, wherein the tissue latching barb extends substantially perpendicularly from the distal end of each of the plurality of arms when the plurality of arms is in the expanded position; wherein the proximal end of each of the plurality of arms is directly coupled to the conduit and the distal end of each of the plurality of arms includes an opening receiving the electrocautery wire,” or a method of using said device, as claimed in claims 1 and 15. 
The prior art or record also fails to teach an endoscopic full thickness resection device, comprising: a conduit; a plurality of arms rotatably coupled to the conduit, each of the plurality of arms movable between a collapsed position and an expanded position, wherein each of the plurality of arms extends radially outward from the conduit in the expanded position and the plurality of arms are spaced circumferentially apart from one another by  approximately 120o; and an electrocautery wire extending between a distal end of each of the plurality of arms, the electrocautery wire positioned directly adjacent an exterior tissue wall and proximal to the plurality of arms when the plurality of arms is in the expanded position, as claimed in claim 12
The examiner has cited Atwell (US 2017/0333114 A1) and Nakao (US 2006/0064113 A1) as the most pertinent prior art references, each of which disclose systems and methods comprising some of the claimed limitations, as discussed in the nonfinal rejection dated (01/24/2022).
However, the references fail to explicitly disclose the specifically claimed limitations of “a tissue latching barb extending from the distal end of each of the plurality of arms, wherein the tissue latching barb extends substantially perpendicularly from the distal end of each of the plurality of arms when the plurality of arms is in the expanded position; wherein the proximal end of each of the plurality of arms is directly coupled to the conduit and the distal end of each of the plurality of arms includes an opening receiving the electrocautery wire,” “the plurality of arms are spaced circumferentially apart from one another by approximately 120o” and “engaging the wall of the organ with a set of tissue latching barbs,” as claimed in claims 1, 12, and 15 respectively.
No other prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./             Examiner, Art Unit 3794